IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 15, 2009
                                     No. 08-30724
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

DENNIS PURNELL, also known as Scott J Mosley

                                                   Petitioner-Appellant

v.

JOE KEFFER

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CV-590


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Dennis Purnell, federal prisoner # 40677-004, appeals the dismissal of his
28 U.S.C. § 2241 petition, which challenged his 1997 drug and firearms
convictions and sentences. He argued that his convictions violated the Double
Jeopardy Clause because they subjected him to multiple punishments based on
the same evidence and course of conduct, that the verdicts were inconsistent,
and that he is actually innocent of the crimes of conviction.



       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.
                                 No. 08-30724

      Because Purnell challenged errors that occurred at or before sentencing,
his claim could not be asserted in a § 2241 petition. See Tolliver v. Dobre, 211
F.3d 876, 877 (5th Cir. 2000). Moreover, Purnell has not met his burden of
showing that he is entitled to proceed under § 2241 via the savings clause of 28
U.S.C. § 2255 solely because his first § 2255 motion was dismissed as untimely.
See Pack v. Yusuff, 218 F.3d 448, 452–53 (5th Cir. 2000). Accordingly, the
district court’s dismissal of Purnell’s § 2241 petition is AFFIRMED.




                                       2